DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to: Amendment filed on 12/09/2021. Claims 1 and 6 are independent claims. Claims 1-8 have been examined in the current patent application.  

Claim Rejections - 35 U.S.C. § 112
The amendment to dependent claim 4, submitted on 12/09/2021 by the Applicant(s), has been approved by the Office, and the rejection under 35 U.S.C. § 112(b) to dependent claim 4 has been withdrawn. 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2018/0149735 A1, hereinafter Lim) in view of Jansen (US 2020/0049812 A1, hereinafter Jansen) and further in view of Collins (US 4,566,010, hereinafter Collins).

Regarding independent claim(s) 1, Lim discloses a method for creating a virtual reception channel in a radar system comprising an antenna possessing two physical reception channels (1r,2,r) spaced apart by a distance d in a direction x, two emission channels (1e, 2e) spaced apart by the same distance d in the same direction x (reads on Para 0039 & 0159-0161 and Fig. 1A & 2, as shown in FIG. 1a, a radar apparatus has an antenna system in which two transmitting antennas TX0 and TX1 are disposed in the same direction at the upper portion and four receiving antennas RX0-RX3 are disposed in the same direction at the lower portion. the radar apparatus 100 according to an embodiment of the present disclosure may further include a virtual RX antenna creator 140 for creating a plurality of virtual RX antennas) and processing means (reads on Para 0063 and Fig. 2,  the radar apparatus 100 according to an embodiment of the present disclosure includes a processor 130 that controls a transmission signal and performs signal processing using reception data). 
Although, Lim discloses a virtual RX antenna creator 140 for creating a plurality of virtual RX antennas, (see Para 0159-0163 and Fig. 2). 
However, Lim does not appear to specifically disclose wherein dynamically selecting two different waveforms containing random noise taking the form of a random succession or code of phase values, said waveforms being orthogonal to each other; b. generating a radar pulse of given central wavelength in each emission channel, each of the emission channels emitting one of said two different waveforms; c. acquiring with the reception channels echoes due to pulses emitted by the emission channels and reflected by at least one target; d. compressing the pulses by matched filtering of the echoes acquired by each physical reception channel, this involving correlating them with each of the waveforms generated in the emission channels; and e. repeating steps a) to c) while randomly changing one of the values of each of the phase codes associated with the generated waveforms until the level of the sidelobes of all the compressed pulses has stabilized.
In the same field of endeavor, Jansen discloses wherein a. dynamically selecting two different waveforms containing random noise taking the form of a random succession or code of phase values, said waveforms being orthogonal to each other (reads on Para 0016 & 0018-0019 and Fig. 1, use transmit center frequency offsets to ensure that each transmitter is orthogonal with respect to any other physical transmitter, a waveform generator 12 generates a Local Oscillator (LO) signal 14 for transmitting RADAR signals and a phase of the LO signal 14 is offset by phase rotators 22a, 22b and 22c, (generally 22), for each ramp); b. generating a radar pulse of given central wavelength in each emission channel, each of the emission channels emitting one of said two different waveforms (reads on Para 0016 & 0018-0019 and Fig. 1, use transmit center frequency offsets to ensure that each transmitter is orthogonal with respect to any other physical transmitter, a waveform generator 12 generates a Local Oscillator (LO) signal 14 for transmitting RADAR signals and a phase of the LO signal 14 is offset by phase rotators 22a, 22b and 22c, (generally 22), for each ramp); and c. acquiring with the reception channels echoes due to pulses emitted by the emission channels and reflected by at least one target (reads on Para 0023 and Fig. 1, the MIMO RADAR system of FIG. 1 further includes a plurality of receive channels 48. The receive antennas 50a, 50b, 50c and 50d, (generally 50) receive a reflection from a reflector when a transmission from the transmit channels 20 is directed towards the reflector). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the radar mechanism of Lim in order to have incorporated the MIMO radar mechanism, as disclosed by Jansen, into the radar mechanism of Lim since these mechanisms are directed to MIMO radar mechanisms and by incorporating the teachings of Jansen into Lim would produce a mechanism for using transmit center frequency offsets to ensure that each transmitter is orthogonal with respect to any other physical transmitter, as disclosed by Jansen, (see Para 0016). 
However, the combination of Lim and Jansen does not appear to specifically disclose wherein d. compressing the pulses by matched filtering of the echoes acquired by each physical reception channel, this involving correlating them with each of the 
In the same field of endeavor, Collins discloses wherein d. compressing the pulses by matched filtering of the echoes acquired by each physical reception channel, this involving correlating them with each of the waveforms generated in the emission channels (reads on Col. 3 Lines 25-28 and Fig. 1 & 3, a digital correlator 35. The latter, which will be described in detail hereinbelow with reference to FIG. 3, is effective to perform both pulse compression and sidelobe reduction); and e. repeating steps a) to c) while randomly changing one of the values of each of the phase codes associated with the generated waveforms until the level of the sidelobes of all the compressed pulses has stabilized (reads on Col. 2 Lines 10-13, reducing range sidelobes in a phase-coded pulse compression radar).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the MIMO radar mechanism of Lim and Jansen in order to have incorporated the pulse compression radar mechanism, as disclosed by Collins, into the MIMO radar mechanism of Lim and Jansen since these mechanisms are directed to radar mechanisms and by incorporating the teachings of Collins into Lim and Jansen would produce a mechanism for process mainlobe echo signals and range sidelobe signals in the receiver of a pulse compression radar, as disclosed by Collins, (see Abstract). 

Regarding dependent claim(s) 2, the combination of Lim, Jansen and Collins discloses the method as in claim 1. Collins further discloses wherein the random code of the phase of the waveforms is binary (reads on Col. 1 Lines 55-57 and Fig. 1, pseudo-random sequences may be generated by either a simple binary code wherein the phases of the subpulses alternate between 0° and 180°). 

Regarding dependent claim(s) 3, the combination of Lim, Jansen and Collins discloses the method as in claim 1. Collins further discloses wherein the random code of the phase of the waveforms may take a least 3 values (reads on Col. 1 Lines 55-59, pseudo-random sequences may be generated by either a simple binary code wherein the phases of the subpulses alternate between 0° and 180° or by means of a polyphase code as, for example, a Frank polyphaser code).

Regarding independent claim 6, claim 6 is a system claim that corresponds to the method of independent claim 1. Therefore, claim 6 is rejected for at least the same reasons as method of independent claim 1. 

Regarding dependent claim(s) 7, the combination of Lim, Jansen and Collins discloses the system as in claim 6. Lim further discloses wherein the emission and reception channels are co-localized (reads on Para 0039 and Fig. 1A, a radar apparatus has an antenna system in which two transmitting antennas TX0 and TX1 are disposed in the same direction at the upper portion and four receiving antennas RX0-RX3 are disposed in the same direction at the lower portion). 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2018/0149735 A1, hereinafter Lim) in view of Jansen (US 2020/0049812 A1, hereinafter Jansen) in view of Collins (US 4,566,010, hereinafter Collins) and further in view of Wasiewicz et al. (US 8,947,294 B1, hereinafter Wasiewicz). 

Regarding dependent claim(s) 4, the combination of Lim, Jansen and Collins discloses the method as in claim 1. However, the combination of Lim, Jansen and Collins does not appear to specifically disclose wherein Doppler or post-integration processing is carried out along the axis of recurrences while changing the phase codes so as to decrease the level of their sidelobes. 
In the same field of endeavor, Wasiewicz discloses wherein Doppler or post-integration processing is carried out along the axis of recurrences while changing the phase codes so as to decrease the level of their sidelobes (reads on Col. 7 Lines 5-34, adaptively cancelling clutter from the sidelobes of a ground-based radar. the collected I/Q sample data is coherently integrated (e.g. via pulse compression and zero-hertz-centered Doppler filtering) to increase the CNR of the I/Q sample data. beam steering weights are adaptively modified to reduce beam sidelobe gain in all directions with sidelobe clutter, as described herein, without affecting the radar's main beam). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the MIMO pulse compression radar mechanism of Lim, Jansen and Collins in order to have incorporated . 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2018/0149735 A1, hereinafter Lim) in view of Jansen (US 2020/0049812 A1, hereinafter Jansen) in view of Collins (US 4,566,010, hereinafter Collins) and further in view of Krikorian et al. (US 2006/0273952 A1, hereinafter Krikorian). 

Regarding dependent claim(s) 8, the combination of Lim, Jansen and Collins discloses the system as in claim 6. Jansen further discloses wherein each of the emission channels comprises a waveform generator (GFO-1, GFO-2) that generates the orthogonal waveforms (reads on Para 0018 and Fig. 1, a waveform generator 12 generates a Local Oscillator (LO) signal 14 for transmitting RADAR signals, By varying the phase of the three transmit channels 20 for each chirp, the DDMA frequency modulation, required to produce the desired frequency offset to ensure orthogonality, is approximated by a piecewise constant phase modulation on a chirp by chirp basis), each of the n reception channels comprises an amplifier that amplifies the signal received by the reception channel (reads on Para 0023 and Fig. 1, Each reflection received by the antennas 50 is amplified by a respective Low Noise Amplifier (LNA) 52a, 52b, 52c, and 52d, (generally 52)), a mixer that mixes a signal delivered by a local oscillator and the signal delivered by the amplifier of the reception channel (reads on Para 0023 and Fig. 1, each output of the LNAs 52 is downconverted by a respective mixer 54a, 54b, 54c and 54d, (generally 54) modulated by the LO signal 16), and an amplitude-phase demodulator/analogue-digital converter (DAP/CAN) that allows the processing means to digitally compress the pulses by matched filtering (reads on Para 0023-0024 and Fig. 1, each output of the filters 56 is converted by a respective Analog to Digital Converter (ADC) 58a, 58b, 58c and 58d, (generally 58). each output of the ADCs 58 is converted with a respective sample rate conversion circuit 60a, 60b, 60c and 60d, (generally 60). Each output of the sample rate conversion circuit 60 is received by a Digital Signal Processor (DSP) 130 for further processing).
However, the combination of Lim, Jansen and Collins does not appear to specifically disclose wherein each of the emission channels comprises a mixer that mixes a signal delivered by a local oscillator and a signal delivered by the waveform generator, and an amplifier that amplifies the signal delivered by the mixer, the amplified signal allowing radar pulses to be emitted by the antenna via a circulator allowing the antenna to operate in emission and reception. 
In the same field of endeavor, Krikorian discloses wherein each of the emission channels comprises a mixer that mixes a signal delivered by a local oscillator and a signal delivered by the waveform generator (reads on Para 0043-0044 and Fig. 5, a digital waveform generator 528 for generating a first digital signal, the output from DAC 530 is combined in Mixer 544 with Local Oscillator (LO) signal from LO 520), and an (reads on Para 0041 & 0043-0044 and Fig. 5, the output form mixer 544 is smoothed using bandpass filter 536, and the smoothed signal is applied to high power amplifier 540. antenna 502 concurrently receives and transmits radar signals and is fed from circulator 504).  
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the MIMO pulse compression radar mechanism of Lim, Jansen and Collins in order to have incorporated the radar systematic configuration mechanism, as disclosed by Krikorian, into the MIMO pulse compression radar mechanism of Lim, Jansen and Collins since these mechanisms are directed to radar mechanisms and by incorporating the teachings of Krikorian into Lim, Jansen and Collins would produce a mechanism for providing a typical radar configuration using circulator (switch) 105 to antenna 107 during radar signal transmission and reception, as disclosed by Krikorian, (see Fig. 1). 

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claim 4.

Regarding independent claim 1, the Applicant(s) alleges that the combination of Lim et al. (Pub. No. US 2018/0149735 A1, hereinafter Lim) in view of Jansen (Pub. No. US 2020/0049812 A1, hereinafter Jansen) and further in view of Collins (Patent No. US 4,566,010, hereinafter Collins) does not discloses or suggests “...a. dynamically 
In an effort for clarity of the record, the Office notes that the Applicant(s) states that the combination of Lim et al. (Pub. No. US 2018/0149735 A1, hereinafter Lim) in view of Jansen (Pub. No. US 2020/0049812 A1, hereinafter Jansen) and further in view of Collins (Patent No. US 4,566,010, hereinafter Collins) does not discloses or suggests “…c. compressing the pulses by matched filtering of the echoes acquired by each physical reception channel, this involving correlating them with each of the waveforms generated in the emission channels…”. 
In contrast to the Applicant’s remarks, Independent claim 1 associates item d. with the functionality of compressing the pulses and not item c. with the functionality of compressing the pulses, as presented in the Applicant’s remarks documentation presented in the submission on 12/09/2021. Therefore, the Office would be addressing the Applicant’s remarks with relation to item d. associated with the functionality of compressing the pulses as presented in the claim language of independent claim 1.

In the same field of endeavor related to MIMO radar mechanisms, Jansen discloses a MIMO radar mechanism that includes a waveform generator 12 generates a Local Oscillator (LO) signal 14 for transmitting RADAR signals and a phase of the LO signal 14 is offset by phase rotators 22a, 22b and 22c, (generally 22), for each ramp and by varying the phase of the three transmit channels 20 for each chirp, the DDMA frequency modulation, required to produce the desired frequency offset to ensure orthogonality, is approximated by a piecewise constant phase modulation on a chirp by chirp basis, (see Para 0016 & 0018-0019 and Fig. 1). 
In order words, Jansen discloses a MIMO radar mechanism that includes a waveform generator device that utilizes a Doppler Division Multiple Access (DDMA) method to automatically generate electrical waveform signals containing phase noise in the form of electrical waveform signals phase offsets from the phase rotators (dynamically selecting two different waveforms containing random noise taking the form of a random succession or code of phase values) to create transmit center frequency (said waveforms being orthogonal to each other) to make sure that each transmitter of the multiple transmitters transmits a generated center frequency offsets waveform signals in order to ensure that each transmitter is orthogonal with respect to any other transmitter from the multiple transmitters (generating a radar pulse of given central wavelength in each emission channel, each of the emission channels emitting one of said two different waveforms). It is noted that a person of ordinary skill in the art would recognize that the generated electrical waveform signals by the waveform generator device would obtain a random phase noise from the phase rotators as the generated electrical waveform signals are passed by each of the phase rotators in order to produce phase offset waveform signals output to be transmitted by each of the transmitters, as disclosed by Jansen, (see Figure 1). 
In the same field of endeavor related to radar signal processing mechanisms, Collins discloses a phase-coded pulse compression radar mechanism that process mainlobe echo signals and range sidelobe signals in the receiver of a pulse compression radar by first converting such signals to a set of digital numbers and then correlating, number by number, such set with a set of reference numbers describing the mainlobe echo signals and the negative of selected range sidelobe signals, (see Abstract). Collins further discloses a digital correlator 35 that provides a cross-correlation functionality to correlate a transmitted code with a reference code of similar length to effective perform both pulse compression and sidelobe reduction, (see Col. 3 & 5 Lines 25-28 & 29-50 and Fig. 1, 3 & 4A-4B). Furthermore, Collins discloses that weighting techniques may be employed to reduce range sidelobes associated with 
 In order words, Collins discloses a phase-coded pulse compression radar mechanism that includes a digital correlator to provide a cross-correlation functionality between (1) the generated waveform signal to be transmitted through the transmitter and (2) the waveform signal received by the receiver to perform pulse compression and sidelobe reduction, as disclosed in Figures 1, 3 & 4A-4B. Therefore, a person of ordinary skill in the art would recognize that to accomplish sidelobes reduction utilizing a phase-coded pulse compression radar; it is necessary to calibrate the radar device based on operational and environmental requirements by generating a plurality of waveforms with distinct phase values to cross-correlate the transmitted waveform generated by the waveform generator and the received waveform reflected from a target object to perform signal processing techniques as pulse compression and sidelobe reduction, as disclosed by Collins.  
Consequently, and given the broadest, most reasonable interpretation of the claim language, Lim in view of Jansen and further in view of Collins are considered to teach independent claim 1. 
Similar arguments have been presented for independent claim 6 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant(s) states that dependent claims 2-4 and 7-8 recites all the limitations of the independent claims 1 and 6, and thus, are allowable in view of the remarks set forth regarding independent claims 1 and 6. 


Examiner’s Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant’s disclosure to further show the general state of the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
The examiner requests, in response to this Office action, support to be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hugo Molina whose telephone number is (571) 272-3269. The examiner can normally be reached on Monday through Thursday 8:00 am to 5:30pm and alternate Fridays 8:00am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin F. Heard can be reached at (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For 

/HUGO MOLINA/
Primary Examiner, Art Unit 3648